In an action for divorce, the plaintiff husband appeals from so much of an order of the Supreme Court, Queens County, dated April 1, 1976, as, on defendant’s cross motion, directed him to turn over a certain automobile to defendant, or to pay her an amount equal to the weekly rental of a similar automobile. Order reversed insofar as appealed from, without costs or disbursements, and cross motion denied. We construe defendant’s cross motion as seeking additional temporary alimony and, on the papers presented herein, it was an abuse of discretion to grant it. The most effective remedy for any seeming inequity in an award of temporary alimony is a speedy trial where the true facts as to finances and standards of living of the parties can be ascertained, and where the defendant’s right to alimony can be finally determined (see Tobias v Tobias, 36 AD2d 643). Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.